DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 25 of U.S. Patent No. US10631280B2. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10631280B2.  The key differences have been underlined or struckthrough.

Instant Application
US10631280B2
1. A method implemented in a user equipment, UE, comprising:
in a first time interval, attempting to decode one or more control channels on downlink or sidelink resources of a first subband configuration; and








or sidelink resources of a second subband configuration,





wherein the first subband configuration spans a first frequency range and the second subband configuration spans a second frequency range different from the first frequency range.

in a first time interval, attempting to decode one or more control channels on downlink resources of a first subband configuration, 

and wherein the first subband configuration spans a first frequency range;



and wherein the second subband configuration spans a second frequency range different from the first frequency range;





11. The method of claim 1, wherein the subbands in the first subband configuration occupy a total bandwidth equal to that of the subbands of the second subband configuration.
4. The method of claim 1, wherein the first subband configuration comprises at least one designated subband, which overlaps or coincides in frequency with a designated subband of the second subband configuration.
15. The method of claim 1, wherein the first subband configuration comprises at least one designated subband, which overlaps or coincides in frequency with a designated subband of the second subband configuration.
5. The method of claim 4, further comprising decoding on the designated subband a control channel carrying common control information.
16. The method of claim 15, further comprising decoding on the designated subband a control channel carrying common control information.
6. The method of claim 5, wherein the common control information includes one or more of:
a random access response,
a paging-related message,
system information, and
a message directed to a plurality of UEs.
17. The method of claim 16, wherein the common control information includes one or more of:
a random access response,
a paging-related message,
system information, and
a message directed to a plurality of UEs.
7. The method of claim 1, wherein the first and second subband configurations correspond to predefined first and second search space configurations.
21. The method of claim 1, wherein at least a third search space configuration is predefined in addition to the first and second search space configurations.
8. The method of claim 7, further comprising, 
prior to the second time interval, receiving an instruction to use the second search space configuration.
1. 
…prior to the second time interval, receiving a 

18. The method of claim 1, wherein the 
10. The method of claim 9, wherein the instruction is received in downlink control information, DCI.
19. The method of claim 18, wherein the 
12. The method of claim 7, wherein at least a third second search space configuration is predefined in addition to the first and second search space configurations.
21. The method of claim 1, wherein at least a third search space configuration is predefined in addition to the first and second search space configurations.
13. The method of claim 2, wherein the second bandwidth is greater than the first bandwidth, the method further comprising:
in the first time interval, receiving data in a first frequency range containing the first subband configuration but not the second subband configuration; and
in the second time interval, receiving data in a second frequency range containing the second subband configuration.
3. The method of claim 2, wherein the second bandwidth is greater than the first bandwidth, the method further comprising:
in the first time interval, receiving data in a first frequency range containing the first subband configuration but not the second subband configuration; and
in the second time interval, receiving data in a second frequency range containing the second subband configuration.
14. The method of claim 2, wherein the second bandwidth is greater than the first bandwidth, the method further comprising receiving, prior to the second time interval, one of:
a downlink assignment corresponding to an increase in total bandwidth,

a downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.

a downlink assignment corresponding to an increase in total bandwidth,

a downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.

determining expiry of a timer running from a most recent downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.
5. The method of claim 2, wherein the second bandwidth is less than the first bandwidth, the method further comprising:
determining expiry of a timer running from a most recent downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.
16. The method of claim 2, wherein the second bandwidth is less than the first bandwidth, the method further comprising:
determining expiry of a timer running from a most recent downlink assignment.
8. The method of claim 2, wherein the second bandwidth is less than the first bandwidth, the method further comprising:
determining expiry of a timer running from a most recent downlink assignment.
17. The method of claim 2, wherein the second bandwidth is less than the first bandwidth, the method further comprising receiving, prior to the second time interval, one of:
a downlink assignment corresponding to a decrease in scheduled bandwidth,
a downlink assignment below a preconfigured threshold.
9. The method of claim 2, wherein the second bandwidth is less than the first bandwidth, the method further comprising receiving, prior to the second time interval, one of:
a downlink assignment corresponding to a decrease in scheduled bandwidth,
a downlink assignment below a preconfigured threshold.
18. The method of claim 1, wherein the first and second time intervals correspond to first and second transmission time intervals, TTIs.
22. The method of claim 1, wherein the first and second time intervals correspond to first and second transmission time intervals, TTIs.

23. The method of claim 1, wherein the first and second time intervals correspond to first and second slots.
20. A user equipment UE comprising a communication interface and processing circuitry configured to cause the UE:
in a first time interval, to attempt to decode one or more control channels received using the communication interface on downlink or sidelink resources of a first subband configuration; and








in a second time interval, attempt to decode one or more control channels received using the communication interface on downlink or sidelink resources of a second subband configuration,








in a first time interval, to attempt to decode one or more control channels received using the communication interface on downlink resources of a first subband configuration, 

and wherein the first subband configuration spans a first frequency range;

in a second time interval, attempt to decode one or more control channels received using the communication interface on downlink resources of a second subband configuration 







Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 and 12-21 of the instant application merely broaden the scope of claims 1-23 and 25 of US10631280B2 by omitting limitations, such as “the first subband configuration corresponds to a first search space configuration indicated to the UE using higher layer signaling and comprising a first set of candidate control channels”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also 
Regarding claim 21, US10631280B2 discloses:
“A network node comprising a communication interface and processing circuitry configured to cause the network node: in a first time interval, to transmit a control channel on downlink or sidelink resources of a first subband configuration to a UE; and” ([claim 25]: “A user equipment UE comprising a communication interface and processing circuitry configured to cause the UE: in a first time interval, to attempt to decode one or more control channels received using the communication interface on downlink resources of a first subband configuration…” Wherein the differences between US10631280B2 and the instant claim are merely a difference in perspective from the UE to the network node, wherein such a change in perspective would be obvious to one of ordinary skill in the art.)
“in a second time interval, to transmit a control channel on downlink or sidelink resources of a second subband configuration to the UE,” ([claim 25]: “…in a second time interval, attempt to decode one or more control channels received using the communication interface on downlink resources of a second subband configuration…”)
“wherein the first subband configuration spans a first frequency range and the second subband configuration spans a second frequency range different from the first frequency range.” ([claim 25]: “…wherein the first subband configuration spans a first frequency range… and wherein the second subband configuration spans a second frequency range different from the first frequency range…)

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10631280B2 in view of Rico. 
Regarding claim 11, US10631280B2 discloses the features of the parent claim.
US10631280B2 does not explicitly disclose the feature “wherein the instruction is received in one or more decoded control channels or in Medium Access Control, MAC, control elements.”
Rico discloses the missing feature “wherein the instruction is received in one or more decoded control channels or in Medium Access Control, MAC, control elements.” ([para 0092]: “The dynamic bandwidth switching may also include dynamic implicit signaling. This may be a DRX-like operation including the UE using a lower bandwidth (and e.g., 1RX antenna) when monitoring a control channel in DRX-ON cycle, and moving to wideband operation (and e.g., more RX antennas) when the UE receives PDSCH grant. In an aspect, a combination of the semi-static bandwidth switching and dynamic bandwidth switching may be used. For example, semi-static switching may be used for SPS and dynamic switching may be used for dynamically scheduled PDSCH.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of US10631280B2 and Rico, to modify the change in bandwidth as disclosed by US10631280B2, to occur upon signalling such as DCI as disclosed by Rico. The motivation for changing bandwidth based on signalling is that it allows eNB to control the UE to only monitor a wideband search space when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine US10631280B2 with Rico to obtain the invention as specified in the instant claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2-3, 7, 12-13, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 20160135176 A1).
Regarding claim 1, Wong discloses:
([para 0038]: “The USS occupies two (2) different (1.4 MHz) subbands such that the search space in all even subframes would be contained in one subband and the search space in all odd subframes would be contained in the other subband.” ; [para 0039]: “The candidates within each subband are preferably complete, i.e., the UE can decode a DCI message carried by the EPDCCH within a single subframe. As illustrated, in subframe #0, the USS is generated from a first subband (e.g., the upper subband of the figure); in subframe #1, the USS is generated from a second subband (e.g, the lower subband of the figure); in subframe #2, the USS is generated from the first subband X; and so on, etc.” Also note the difference between subframe #0 and #1 in Fig. 3.)
“wherein the first subband configuration spans a first frequency range and the second subband configuration spans a second frequency range different from the first frequency range.” ([para 0026]: “As illustrated in FIG. 2, the first frequency range is at least partly non-overlapping with the second frequency range.”)
Regarding claim 2, Wong discloses all the limitations of the parent claim. Wong further discloses:
“wherein the first frequency range has a first bandwidth and the second frequency range has a second bandwidth different from the first bandwidth.” ([para 0036]: “For example, the frequency location of at least one of the first plurality of reception resources within the first frequency range may be different between the first subframe and at least one other subframe of the first sequence of periodically occurring subframes.” ; Note in Fig. 3, the difference between subframe #3 and subframe #4, wherein due to the absence of a reception resource in subframe #3, subframe #4 has a higher bandwidth.)
Regarding claim 3, Wong discloses all the limitations of the parent claim. Wong further discloses:
“wherein the subbands in the first subband configuration occupy a total bandwidth equal to that of the subbands of the second subband configuration.” ([para 0036]: “For example, the frequency location of at least one of the first plurality of reception resources within the first frequency range may be different between the first subframe and at least one other subframe of the first sequence of periodically occurring subframes.” Note in Fig. 3, subframe #0 and subframe #1 have the same bandwidth.)
Regarding claim 7, Wong discloses all the limitations of the parent claim. Wong further discloses:
“wherein the first and second subband configurations correspond to predefined first and second search space configurations.” ([para 0022]: “These transmission options are feasible in existing systems since the PRB resources used for the EPDCCH USS (UE Specific Search Space, which consists of a number (typically thirty-two (32)) of candidates in which a control channel message (e.g., downlink control information (DCI)) may be sent to the UE) can be distributed over the entire system bandwidth and CSI feedback can be provided on subbands across the system bandwidth.”)
Regarding claim 12, Wong discloses all the limitations of the parent claim. Wong further discloses:
“wherein at least a third second search space configuration is predefined in addition to the first and second search space configurations.” ([para 0022]: “These transmission options are feasible in existing systems since the PRB resources used for the EPDCCH USS (UE Specific Search Space, which consists of a number (typically thirty-two (32)) of candidates in which a control channel message (e.g., downlink control information (DCI)) may be sent to the UE) can be distributed over the entire system bandwidth and CSI feedback can be provided on subbands across the system bandwidth.”)
Regarding claim 13, Wong discloses all the limitations of the parent claim. Wong further discloses:
“wherein the second bandwidth is greater than the first bandwidth, the method further comprising: in the first time interval, receiving data in a first frequency range containing the first subband configuration but not the second subband configuration; and in the second time interval, receiving data in a second frequency range containing the second subband configuration.” ([para 0038]: “For example, a first plurality of reception resources containing USS may occur in each of a first sequence of periodically occurring subframes and a second plurality of reception resources containing USS may occur in each of a second sequence of periodically occurring subframes, the second sequence of periodically occurring subframes being interleaved between the subframes of the first sequence of periodically occurring subframes.” Note in Fig. 3, the difference between subframe #3 and subframe #4, wherein due to the absence of a reception resource in subframe #3, subframe #4 has a higher bandwidth.)
Regarding claim 20, Wong discloses:
“A user equipment UE comprising a communication interface and processing circuitry configured to cause the UE: in a first time interval, to attempt to decode one or more control channels received using the communication interface on downlink or sidelink resources of a first subband configuration; and in a second time interval, attempt to decode one or more control channels received using the communication interface on downlink or sidelink resources of a second subband configuration,” ([para 0038]: “The USS occupies two (2) different (1.4 MHz) subbands such that the search space in all even subframes would be contained in one subband and the search space in all odd subframes would be contained in the other subband.” ; [para 0039]: “The candidates within each subband are preferably complete, i.e., the UE can decode a DCI message carried by the EPDCCH within a single subframe. As illustrated, in subframe #0, the USS is generated from a first subband (e.g., the upper subband of the figure); in subframe #1, the USS is generated from a second subband (e.g, the lower subband of the figure); in subframe #2, the USS is generated from the first subband X; and so on, etc.” Note the difference between subframe #0 and #1 in Fig. 3.)
“wherein the first subband configuration spans a first frequency range and the second subband configuration spans a second frequency range different from the first frequency range.” ([para 0026]: “As illustrated in FIG. 2, the first frequency range is at least partly non-overlapping with the second frequency range.”)
Regarding claim 21, Wong discloses:
“A network node comprising a communication interface and processing circuitry configured to cause the network node: in a first time interval, to transmit a control channel on downlink or sidelink resources of a first subband configuration to a UE; and in a second time interval, to transmit a control channel on downlink or sidelink resources of a second subband configuration to the UE,” ([para 0038]: “The USS occupies two (2) different (1.4 MHz) subbands such that the search space in all even subframes would be contained in one subband and the search space in all odd subframes would be contained in the other subband.” ; [para 0039]: “The candidates within each subband are preferably complete, i.e., the UE can decode a DCI message carried by the EPDCCH within a single subframe. As illustrated, in subframe #0, the USS is generated from a first subband (e.g., the upper subband of the figure); in subframe #1, the USS is generated from a second subband (e.g, the lower subband of the figure); in subframe #2, the USS is generated from the first subband X; and so on, etc.” Note the difference between subframe #0 and #1 in Fig. 3.)
“wherein the first subband configuration spans a first frequency range and the second subband configuration spans a second frequency range different from the first frequency range.” ([para 0026]: “As illustrated in FIG. 2, the first frequency range is at least partly non-overlapping with the second frequency range.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 4-6, 8-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160135176 A1) in view of Rico (US 20170339677 A1).
Regarding claim 4, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “wherein the first subband configuration comprises at least one designated subband, which overlaps or coincides in frequency with a designated subband of the second subband configuration.”
However, Rico discloses the missing feature “wherein the first subband configuration comprises at least one designated subband, which overlaps or coincides in frequency with a designated subband of the second subband configuration.” ([para 0105]: “In such cases, the UE may continue to monitor the narrowband control channel (e.g., mPDCCH) even after the wideband switch for data grants scheduling data in the UE's wideband range (e.g., 5 MHz).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the bandwidths as disclosed by Wong, to overlap on common control information as disclosed by Rico. The motivation for having such a control information related range be common to both bandwidths is that it may be important for the UE to receive messages transmitted therein regardless of where else the UE is monitoring, and hence by having the UE monitor said range regardless of which bandwidth it enhances system reliability. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 5, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “further comprising decoding on the designated subband a control channel carrying common control information.”
Rico discloses the missing feature “further comprising decoding on the designated subband a control channel carrying common control information.” ([para 0105]: “In an aspect, if the UE supports a maximum bandwidth lower than the legacy 20 MHz bandwidth (e.g., 5 MHz), the UE may not be able to decode the PDCCH after switching from its narrowband (reduced bandwidth) to its wideband (5 MHz).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the bandwidths as disclosed by Wong, to overlap on common control information as disclosed by Rico. The motivation for having such a control information related range be common to both bandwidths is that it may be important for the UE to receive messages transmitted therein regardless of where else the UE is monitoring, and hence by having the UE monitor said range regardless of which bandwidth it enhances system reliability. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 6, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “wherein the common control information includes one or more of: a random access response, a paging-related message, system information, and a message directed to a plurality of UEs.”
However, Rico discloses the missing feature “wherein the common control information includes one or more of: a random access response, a paging-related message, system information, and a message directed to a plurality of UEs.” ([para 0105]: “In an aspect, if the UE supports a maximum bandwidth lower than the legacy 20 MHz bandwidth (e.g., 5 MHz), the UE may not be able to decode the PDCCH after switching from its narrowband (reduced bandwidth) to its wideband (5 MHz).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the bandwidths as disclosed by Wong, to overlap on common control information as disclosed by Rico. The motivation for having such a control information related range be common to both bandwidths is that it may be important for the UE to receive messages transmitted therein regardless of where else the UE is monitoring, and hence by having the UE Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 8, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “further comprising, prior to the second time interval, receiving an instruction to use the second search space configuration.”
However, Rico discloses the missing feature “further comprising, prior to the second time interval, receiving an instruction to use the second search space configuration.” ([para 0092]: “In certain aspects, dynamic bandwidth switching may be implemented. The dynamic bandwidth switching may include dynamic explicit signaling including the base station explicitly signaling the UE (e.g., via Downlink Control Information, DCI) to switch between bandwidths (e.g., narrow and wide bandwidths).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the change in bandwidth as disclosed by Wong, to occur upon signalling such as DCI as disclosed by Rico. The motivation for changing bandwidth based on signalling is that it allows eNB to control the UE to only monitor a wideband search space when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 9, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “wherein the instruction is received by dynamic signaling.”
However, Rico discloses the missing feature “wherein the instruction is received by dynamic signaling.” ([para 0092]: “In certain aspects, dynamic bandwidth switching may be implemented. The dynamic bandwidth switching may include dynamic explicit signaling including the base station explicitly signaling the UE (e.g., via Downlink Control Information, DCI) to switch between bandwidths (e.g., narrow and wide bandwidths).”)
Wong and Rico, to modify the change in bandwidth as disclosed by Wong, to occur upon signalling such as DCI as disclosed by Rico. The motivation for changing bandwidth based on signalling is that it allows eNB to control the UE to only monitor a wideband search space when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 10, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “wherein the instruction is received in downlink control information, DCI.”
However, Rico discloses the missing feature “wherein the instruction is received in downlink control information, DCI.” ([para 0092]: “In certain aspects, dynamic bandwidth switching may be implemented. The dynamic bandwidth switching may include dynamic explicit signaling including the base station explicitly signaling the UE (e.g., via Downlink Control Information, DCI) to switch between bandwidths (e.g., narrow and wide bandwidths).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the change in bandwidth as disclosed by Wong, to occur upon signalling such as DCI as disclosed by Rico. The motivation for changing bandwidth based on signalling is that it allows eNB to control the UE to only monitor a wideband search space when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 11, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “wherein the instruction is received in one or more decoded control channels or in Medium Access Control, MAC, control elements.”
Rico discloses the missing feature “wherein the instruction is received in one or more decoded control channels or in Medium Access Control, MAC, control elements.” ([para 0092]: “The dynamic bandwidth switching may also include dynamic implicit signaling. This may be a DRX-like operation including the UE using a lower bandwidth (and e.g., 1RX antenna) when monitoring a control channel in DRX-ON cycle, and moving to wideband operation (and e.g., more RX antennas) when the UE receives PDSCH grant. In an aspect, a combination of the semi-static bandwidth switching and dynamic bandwidth switching may be used. For example, semi-static switching may be used for SPS and dynamic switching may be used for dynamically scheduled PDSCH.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the change in bandwidth as disclosed by Wong, to occur upon signalling such as DCI as disclosed by Rico. The motivation for changing bandwidth based on signalling is that it allows eNB to control the UE to only monitor a wideband search space when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 15, Wong discloses the features of the parent claim.
Wong further discloses “wherein the second bandwidth is less than the first bandwidth” ([para 0038]: “For example, a first plurality of reception resources containing USS may occur in each of a first sequence of periodically occurring subframes and a second plurality of reception resources containing USS may occur in each of a second sequence of periodically occurring subframes, the second sequence of periodically occurring subframes being interleaved between the subframes of the first sequence of periodically occurring subframes.” ; Note in Fig. 3, the difference between subframe #2 and subframe #3, wherein due to the absence of a reception resource in subframe #3, subframe #2 has a higher bandwidth.)
Wong does not explicitly disclose the feature “determining expiry of a timer running from a most recent downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.”
However, Rico discloses the missing feature “determining expiry of a timer running from a most recent downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.” ([para 0100]: “In an aspect, if the UE does not receive a grant for a given period of time (e.g., before a preconfigured counter /timer expires) the UE switches back to the narrowband mode of operation to conserve power. As shown in FIG. 9, the UE does not receive a grant in subframes 5-8, and in response, switches back to a narrowband mode in subframes 9 and 10.” ; [para 0024]: “For example, a device may operate in a narrowband mode (e.g., Resource Blocks (RBs) in eMTC mode) while monitoring for a control channel to save power, and may switch to a wideband mode (e.g., 50RBs or any predefined bandwidth) to receive data at higher data rates.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the change in bandwidth as disclosed by Wong, to occur upon expiration of a timer as disclosed by Rico. The motivation for changing to a higher bandwidth based on a timer expiring is that it allows the UE to only monitor wideband when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.
Regarding claim 16, Wong discloses the features of the parent claim.
Wong further discloses “wherein the second bandwidth is less than the first bandwidth” ([para 0038]: “For example, a first plurality of reception resources containing USS may occur in each of a first sequence of periodically occurring subframes and a second plurality of reception resources containing USS may occur in each of a second sequence of periodically occurring subframes, the second sequence of periodically occurring subframes being interleaved between the subframes of the first sequence of periodically occurring subframes.” ; Note in Fig. 3, the difference between subframe #2 and subframe #3, wherein due to the absence of a reception resource in subframe #3, subframe #2 has a higher bandwidth.)
Wong does not explicitly disclose the feature “determining expiry of a timer running from a most recent downlink assignment.”
However, Rico discloses the missing feature “determining expiry of a timer running from a most recent downlink assignment.” ([para 0100]: “In an aspect, if the UE does not receive a grant for a given period of time (e.g., before a preconfigured counter /timer expires) the UE switches back to the narrowband mode of operation to conserve power. As shown in FIG. 9, the UE does not receive a grant in subframes 5-8, and in response, switches back to a narrowband mode in subframes 9 and 10.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico, to modify the change in bandwidth as disclosed by Wong, to occur upon expiration of a timer as disclosed by Rico. The motivation for changing to a higher bandwidth based on a timer expiring is that it allows the UE to only monitor wideband when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Rico to obtain the invention as specified in the instant claim.

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160135176 A1) in view of Zhang (US 20180020408 A1).
Regarding claim 14, Wong discloses the features of the parent claim.
Wong further discloses “wherein the second bandwidth is greater than the first bandwidth” ([para 0038]: “For example, a first plurality of reception resources containing USS may occur in each of a first sequence of periodically occurring subframes and a second plurality of reception resources containing USS may occur in each of a second sequence of periodically occurring subframes, the second sequence of periodically occurring subframes being interleaved between the subframes of the first sequence of periodically occurring subframes.” ; Note in Fig. 3, the difference between subframe #3 and subframe #4, wherein due to the absence of a reception resource in subframe #3, subframe #4 has a higher bandwidth.)
Wong does not explicitly disclose the feature “the method further comprising receiving, prior to the second time interval, one of: a downlink assignment corresponding to an increase in total bandwidth, a downlink assignment corresponding to an increase in spanned bandwidth, a downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.”
However, Zhang discloses the missing feature “the method further comprising receiving, prior to the second time interval, one of: a downlink assignment corresponding to an increase in total bandwidth, a downlink assignment corresponding to an increase in spanned bandwidth, a downlink assignment reaching or exceeding a preconfigured threshold on total bandwidth or spanned bandwidth.” ([para 0130]: “At block 1405 the UE 115 may monitor a first bandwidth with a receiver of a wireless device. For example, the UE 115 may configure a receiver or circuitry of a receiver to monitor for transmissions over a limited bandwidth (e.g., a narrowband).” ; [para 0131]: “At block 1410 the UE 115 may receive, in the first bandwidth, a control message that includes a grant of downlink data transmission resources for the wireless device.” ; [para 0133]: “In certain examples, aspects of the operations of block 1420 may be performed by a wideband monitor as described with reference to FIGS. 6 through 9.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Zhang, to modify the change in bandwidth as disclosed by Wong, to occur upon reception of a downlink assignment as disclosed by Zhang. The motivation for changing to a higher bandwidth based on a received assignment is that it allows the UE to only monitor wideband when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Zhang to obtain the invention as specified in the instant claim.
Regarding claim 18, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “wherein the first and second time intervals correspond to first and second transmission time intervals, TTIs.”
Zhang discloses the missing feature “wherein the first and second time intervals correspond to first and second transmission time intervals, TTIs.” ([para 0005]: “In other examples, the data transmission may be received in a TTI according to a grant received in an immediately preceding TTI or in a previous TTI (e.g., a cross transmission opportunity downlink grant), for example, where a clear channel assessment (CCA) has failed and the data transmission associated with the grant occurs one or more TTIs after the previous TTI.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Zhang, to modify the time intervals as disclosed by Wong, to be TTIs as disclosed by Zhang. The motivation for utilizing TTIs is that they are a standard measurement, and hence doing so enhances system interoperability. Therefore, it would have been obvious to combine Wong with Zhang to obtain the invention as specified in the instant claim.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160135176 A1) in view of Sartori (US 20160302092 A1).
Regarding claim 17, Wong discloses the features of the parent claim.
Wong further discloses “wherein the second bandwidth is less than the first bandwidth” ([para 0038]: “For example, a first plurality of reception resources containing USS may occur in each of a first sequence of periodically occurring subframes and a second plurality of reception resources containing USS may occur in each of a second sequence of periodically occurring subframes, the second sequence of periodically occurring subframes being interleaved between the subframes of the first sequence of periodically occurring subframes.” ; Note in Fig. 3, the difference between subframe #2 and subframe #3, wherein due to the absence of a reception resource in subframe #3, subframe #2 has a higher bandwidth.)
Wong does not explicitly disclose the feature “receiving, prior to the second time interval, one of: a downlink assignment corresponding to a decrease in scheduled bandwidth, a downlink assignment below a preconfigured threshold.”
However, Sartori discloses the missing feature “receiving, prior to the second time interval, one of: a downlink assignment corresponding to a decrease in scheduled bandwidth, a downlink assignment ([para 0058]: “At 410, the base station 170 communicates a narrowband configuration, as described above, to the UE 110. The base station 170, at 412, determines whether the UE 110 should be monitoring the narrowband bandwidth 302 (e.g., a control channel, such as EPDCCH) or the wideband bandwidth 304 (e.g., system bandwidth) by monitoring, for example, traffic load and interference in the system 100 for subframe 200.sub.N.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Sartori, to modify the change in bandwidth as disclosed by Wong, to occur upon receiving an assignment as disclosed by Sartori. The motivation for changing to a higher bandwidth based on receiving an assignment is that it allows eNB to control the UE to only monitor wideband when necessary, and hence because monitoring wideband as opposed to narrowband results in using more power this results in less power usage, thereby enhancing system efficiency. Therefore, it would have been obvious to combine Wong with Sartori to obtain the invention as specified in the instant claim.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20160135176 A1) in view of Rico2 (US 20170208591 A1).
Regarding claim 19, Wong discloses the features of the parent claim.
Wong does not explicitly disclose the feature “wherein the first and second time intervals correspond to first and second slots.”
However, Rico2 discloses the missing feature “wherein the first and second time intervals correspond to first and second slots.” ([para 0144]: “In some aspects, for wideband hopping, the UE may hop within the narrowband, and then hop within the narrowband. In some aspects, the hopping time unit may be at the slot level or at the subframe level.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wong and Rico2, to modify the time intervals as disclosed by Wong, to be slots as disclosed by Rico2. The motivation for utilizing slots is that they are a standard measurement, and hence doing so enhances system interoperability. Therefore, it would have been obvious to combine Wong with Rico2 to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412